Russell, C. J.,
concurring specially. The petitioners in this case seek a mandamus absolute, requiring Eugene Talmadge, Commissioner of Agriculture of Georgia, to draw Ms warrants in favor of each petitioner for “the sum of $333.32 salary for the year 1928,” as fertilizer inspectors. Though concurring in the holding that there was a misjoinder of causes of action and of parties, it is my opinion that the petition should have been dismissed upon the general demurrer setting up that the petition failed to set forth a cause of action, and that the judgment overruling the demurrers should be reversed upon that ground. The judgment rendered in Talmadge v. Cordell, ante, is not concurred in by the entire court, this writer being of the opinion that, under the well-established principle that mandamus will not lie to compel the doing of a vain or illegal act, the trial judge should have refused to grant a mandamus; and Mr. Justice Atkinson also dissents from those rulings in the Cordell case which' hold that a mandamus should have been granted compelling a warrant to issue for any portion of the salary sought by the petitioner. However, as to claims for salary accruing after January 1, 1928, the court is of the unanimous opinion that the petitioner was not entitled to the mandamus prayed. In the Cordell case it was held: “On and after January 1, 1928, the Commissioner of Agriculture has been without authority to pay the costs and expenses of the maintenance and support of the Department of Agriculture by warrants drawn by him on the State treasury, as was the practice prior to that date. . . Since January 1, 1928, the duty to issue such warrants is no longer imposed upon that officer, and the authority to draw such warrants has been taken away by the act of 1927 [Ga. L. 1927, p. 311], as to salaries due fertilizer inspectors since that date. . . The act of 1927 took from the Commissioner of Agriculture the power to draw warrants upon the State treasury in payment of salaries due to fertilizer inspectors after January 1, 1928.” In the Cordell case the judgment granting a mandamus absolute was affirmed only in so far as it compelled the commissioner to “issue to the plaintiff warrants for Ms monthly salary which accrued prior *27to January 1, 1928.” Therefore, whether I follow the view which led me to dissent in the Cordell case, or the rulings in that case to which I do not disagree, it appears plain to me that the petition in the present case, seeking a mandamus to require the Commissioner of Agriculture to issue warrants for salary accruing only in 1928, failed to allege a cause of action and should have been dismissed, and the judgment overruling the demurrer based upon this ground should be reversed, without- a consideration of any other ground of demurrer.